DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/15/2020 and 9/25/2022 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the limitation of “fa is a combined focal length from a surface closest to the object of the first focus lens unit to the surface closest to the image plane of the second focus lens unit when focused the object at infinity” (line 4-6) is vague and renders the claims indefinite. It is not clear that the combined focal length comprising optical powers of the two cited surfaces, or comprising optical powers of optical elements between the two cited surfaces.


   Regarding claim 15, the term of “the second focus” (line 4) is indefinite and lacks antecedent. Claim 15 depends on claim 1, claim I cites “ a second focus lens unit” (line 3-4), but claim 1 does not cite the “a second focus”. Further, the term of “the second focus serving as a fourth lens unit” (line 4) is vague. How a parameter of the second focus serving as a lens unit?



Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (WO-2019098110, cited by applicant , US equivalent US 20200278518, all the line numbers listed below are line numbers in the US equivalent), in view of Chen et al. (WO-2018135000), cited by applicant.

               Regarding claim 1, Yamada teaches an optical system (abstract, fig.1 EX1, para 1, line 1, an imaging optical device) comprising 

a first lens unit (fig.1, Gr1) having a positive refractive power disposed closest to an object (abstract, fig.1, Gr1,  a first lens unit having a positive refractive power), 
a first focus lens unit (fig.1, Gr2) having a positive refractive power disposed on an image side of the first lens unit (fig.1, Gr2, abstract, a second lens group of positive refractive power), and a second focus lens unit (fig.1, Gr3) having a negative refractive power disposed on the image side of the first focus lens unit (fig.1, Gr3, abstract, a third lens group of negative refractive power),
 the first lens unit (fig.1, Gr1) being fixed during focusing (abstract, the first lens group is fixed in position), and
 the first focus lens unit (fig.1, Gr2) and the second focus lens unit (fig.1, Gr3) being movable during focusing so that a distance between the first focus lens unit and the second focus lens unit changes (abstract, the second lens group and the third lens group are moved so that the distance between the first lens group and the second lens group is reduced, and the distance between the second lens group and the third lens group is increased), 
wherein the first lens unit (fig.1, Gr1) includes a single negative lens (fig.1, L11, para 128, line 5, a negative meniscus lens L11) disposed closest to the object (fig.1, L11, para 128, lines 4-5, the first lens group Gr1 consists of, in order from the object side, a negative meniscus lens L11), and wherein the following conditional expressions are satisfied:
−5.0<fp2/fn1<−0.1  (-0.6)
where fp2 is a focal length of the first focus lens unit (para 148, Data of Table 2, Ex1, f2 = 2.55), fn1 is a focal length of the second focus lens unit (para 148, Data of Table 2, Ex1, f3 = -4.043),
But Yamada does not satisfied −0.50 <n1gt/fn1 < −0.04 (-0.02 = 0.083/-4.043)wherein n1gt is a distance on an optical axis from a surface closest to the object of the second focus lens unit (fig.1, Gr3) to a surface closest to an image plane of the second focus lens unit (para 145, data of example 1, i19, di = 0.083).

However, in an analogous an optical system, Chen teaches an optical system (abstract, see annotated image below, fig.7, EX3, lens system, from the objective side: a first lens group, fig.7, 701,  that has positive or negative refractive power; a first focus lens group, fig.7, 702, that has positive refractive power; and a second focus lens group, fig.7, 703, that has negative refractive power) , and wherein the following conditional expressions are satisfied:
−5.0<fp2/fn1<−0.1 ( -1.37658 = 12.297/-8.933 ) 
−0.50<n1gt/fn1<−0.04 (-0.496 = (0.663+3.106+0.663)/-8.933))
where fp2 is a focal length of the first focus lens unit (para 102, data of table 12, fp2 = 12.297), fn1 is a focal length of the second focus lens unit (para 102, data of table 12, fn1 = -8.933), and n1gt is a distance on an optical axis from a surface closest to the object of the second focus lens unit to a surface closest to an image plane of the second focus lens unit (see annotated image below, fig.7, 703, L6 and L7,para 99, data of table 9, distance = 0.663+3.106+0.663).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Yamada with the specific conditional expressions as taught by Chen to reduce the position of the center of gravity of the lens system changed by moving the focus lens (para 3, lines 1-3). 

    PNG
    media_image1.png
    785
    966
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    533
    605
    media_image2.png
    Greyscale



               Regarding claim 2, Yamada in view of Chen discloses the invention as described in Claim 1 and further Yamada satisfies the conditional:
1<|f/Mn2|<15000 (7.66 = |1.57/(0.750-0.545)| )
where Mn2 is a moving amount of the second focus lens unit (Yamada, fig.1, Gr3) relative to the image plane during focusing from infinity to a shortest distance (Yamada, para 145, data of example 1, d20 ( 0.750-0.545 = 0.205) , and f is a focal length of the optical system (para 145, data of example 1, f = 1.57).

               Regarding claim 3, Yamada in view of Chen discloses the invention as described in Claim 1 and further Yamada satisfies the conditional:
−15.00< fnr/f <−0.20 (-2.57 = -4.043/1.572)
where fnr is a combined focal length from the surface closest to the object of the second focus lens unit to the image plane when focused on the object at infinity (para 148, data of table 2, EX1, f3 = -4.043)  and f is a focal length of the optical system infinity (para 148, data of table 2, EX1, f = 1.572).  

               Regarding claim 4, Yamada in view of Chen discloses the invention as described in Claim 1 and further Yamada teaches wherein comprising a diaphragm (fig.1, ST),
wherein the following conditional expressions is satisfied:
0.05<f/X1<3.00 (0.652 = 1.572/2.411)
where X1 is a distance from the diaphragm to the image plane when focused on the object at infinity (para 145, data of example 1, distance from i12 to i23 = 2.411), and f is a focal length of the optical system (para 148, data of table 2, EX1, f = 1.572). 

               Regarding claim 5, Yamada in view of Chen discloses the invention as described in Claim 1 and further Yamada teaches wherein the following conditional expressions is satisfied:
−10.00<SFn1<−0.05 (-1.54 = (-1.5449+(-7.2572))/(-1.5449)-(-7.2572))
where SFn is a shape factor of a negative lens having a strongest negative refractive power among negative lenses included in the second focus lens unit (fig.1, L31, para 145, data of example 1, i19, i20, (-1.5449+(-7.2572))/(-1.5449)-(-7.2572))

               Regarding claim 6, Yamada in view of Chen discloses the invention as described in Claim 1 and further Yamada teaches wherein the following conditional expressions is satisfied:

0.05 <Dp/f <2.00 (0.38 = 0.604/1.572)
where Dp is a distance on the optical axis from a surface closest to the image plane of the first lens unit (fig.1, Gr1) to a surface closest to the object of the first focus lens unit (fig.1, Gr2) when focused on the object at infinity (para 145, data of example 1, d12 = 0.604), and f is a focal length of the optical system (para 148, data of table 2, EX1, f = 1.572). 

Regarding claim 8, Yamada in view of Chen discloses the invention as described in Claim 1 and further Chen is satisfied  wherein the following conditional expressions:
0.20< f/y<10.00 (7.95 = 12.72/1.6)
where y is a radius of an image circle (Chen, para 9, lines 1-3, Y is the image height, TAL is the total length on the optical axis from the most object side lens surface to the image plane of the most object side lens in the infinite state, para 99, table 9 of data, TAL is about 20.997, para 125, table 21 of data, Ex3, TAL/Y = 2.63, so Y=1.6 ), and f is a focal length of the optical system (para 101, table 11 of data, f = 12.720). 

               Regarding claim 9, Yamada in view of Chen discloses the invention as described in Claim 1 and further Yamada teaches wherein the following conditional expressions is satisfied: 
0.01 <Dfp/f<0.50 (0.48 = 0.75/1.57)
 
where Dfp is a distance on the optical axis from a surface closest to the image plane of the first focus lens unit to the surface closest to the object of the second focus lens unit when focused on the object at infinity (fig.1, para 145, data of example 1, d20 = 0.75), and f is a focal length of the optical system (para 148, data of table 2, EX1, f = 1.572).

               Regarding claim 10, Yamada discloses the invention as described in Claim 1 and further Yamada teaches wherein the following conditional expressions is satisfied: 
0.20<|fa/f|<1000  (4.39 = |6.9/1.57|)
where fa is a combined focal length from a surface closest to the object of the first focus lens unit to the surface closest to the image plane of the second focus lens unit when focused the object at infinity (para 148, data of table 2, f2=2.55 and f3=-4.043, f23 = 6.9), and f is a focal length of the optical system (para 148, data of table 2, EX1, f = 1.57).

               Regarding claim 11, Yamada discloses the invention as described in Claim 1 and further Yamada teaches wherein the following conditional expressions is satisfied:
  0.20<di/f<10.00 (1.51 = 2.37/1.57 )
where di is a distance on the optical axis from a surface closest to the image plane of the first lens unit to the image plane when focused on the object at infinity (para 145, data of example 1, distance from i12 to i23 = 2.37), and
 f is a focal length of the optical system (para 148, data of table 2, EX1, f = 1.57).
               
Regarding claim 12, Yamada teaches an optical system (abstract, fig.1 EX1, para 1, line 1, an imaging optical device) comprising 
a first lens unit (fig.1, Gr1) having a positive refractive power disposed closest to an object (abstract, fig.1, Gr1,  a first lens unit having a positive refractive power), a first focus lens unit (fig.1, Gr2) having a positive refractive power disposed on an image side of the first lens unit (fig.1, Gr2, abstract, a second lens group of positive refractive power), and a second focus lens unit (fig.1, Gr3) having a negative refractive power disposed on the image side of the first focus lens unit (fig.1, Gr3, abstract, a third lens group of negative refractive power), the first lens unit(fig.1, Gr1) being fixed during focusing (abstract, the first lens group is fixed in position), and the first focus lens unit (fig.1, Gr2) and the second focus lens unit (fig.1, Gr3) being movable during focusing so that a distance between the first focus lens unit and the second focus lens unit changes (abstract, the second lens group and the third lens group are moved so that the distance between the first lens group and the second lens group is reduced, and the distance between the second lens group and the third lens group is increased),
But Yamada does not satisfied  −1.6 < fp2/fn1 <−0.8  (-0.6 = 2.55/-4.043)
 wherein the following conditional expression is :
 where fp2 is a focal length of the first focus lens unit (para 148, Data of Table 2, Ex1, f2 = 2.55), fn1 is a focal length of the second focus lens unit ((para 148, Data of Table 2, Ex1, f3 = -4.043),

However, in an analogous an optical system, Chen teaches an optical system (abstract, see annotated image below, fig.7, EX3, lens system, from the objective side: a first lens group, fig.7, 701,  that has positive or negative refractive power; a first focus lens group, fig.7, 702, that has positive refractive power; and a second focus lens group, fig.7, 703, that has negative refractive power) , and wherein the following conditional expressions are satisfied:
−1.6<fp2/fn1<−0.8 ( -1.37658 = 12.297/-8.933 ) 
where fp2 is a focal length of the first focus lens unit (para 102, data of table 12, fp2 = 12.297), fn1 is a focal length of the second focus lens unit (para 102, data of table 12, fn1 = -8.933).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Yamada with the specific conditional expressions as taught by Chen to reduce the position of the center of gravity of the lens system changed by moving the focus lens (para 3, lines 1-3). 

               Regarding claim 13, Yamada discloses the invention as described in Claim 1 and further Chen teaches wherein  the optical system (fig.7) includes, in order from an object side to the image side (fig.7, , in order from an object side to the image side), the first lens unit (fig.7, 701), the first focus lens unit (fig.7, 702) serving as a second lens unit (fig.7, 702), and the second focus lens unit (fig.7, 703) serving as a third lens unit (fig.7, 703).

               Regarding claim  14, Yamada discloses the invention as described in Claim 1 and further Chen teaches wherein the optical system includes, in order from an object side to the image side (fig.7, , in order from an object side to the image side), the first lens unit (fig.7,701), the first - 48 -10209692US01 focus lens unit (fig.7, 702) serving as a second lens unit (fig.7, 702), the second focus lens unit (fig.7, 703) serving as a third lens unit (fig.7, 703), and a fourth lens unit (fig.7, 704) having a positive or negative refractive power, the fourth lens unit being fixed during focusing (para 5, lines 1-2, and para 6, lines 1-2, a lens group provided on the image side from the second focus lens group may be further provided, In focusing from infinity to a short distance, the position of the lens group provided on the image side from the second focus lens group may be fixed). 

            
               Regarding claim 17, Yamada discloses the invention as described in Claim 1 and further Yamada teaches  wherein the first focus lens unit (fig.1, Gr2) includes a negative lens (fig.1, L21) disposed closest to the object in the first focus lens unit and having a concave lens surface on an object side (para 128, lines 12-14, the second lens group Gr2 consists of, in order from the object side, a negative meniscus lens L21 concave on the object side).

               Regarding claim 18, Yamada teaches an image pickup apparatus (abstract, fig.17, para 64, line 1, a digital device) comprising:
an optical system (abstract, fig.1 EX1, para 1, line 1, an imaging optical device) comprising 
a first lens unit (fig.1, Gr1) having a positive refractive power disposed closest to an object (abstract, fig.1, Gr1,  a first lens unit having a positive refractive power), a first focus lens unit (fig.1, Gr2) having a positive refractive power disposed on an image side of the first lens unit (fig.1, Gr2, abstract, a second lens group of positive refractive power), and a second focus lens unit (fig.1, Gr3) having a negative refractive power disposed on the image side of the first focus lens unit (fig.1, Gr3, abstract, a third lens group of negative refractive power), the first lens unit(fig.1, Gr1) being fixed during focusing (abstract, the first lens group is fixed in position), and the first focus lens unit (fig.1, Gr2) and the second focus lens unit (fig.1, Gr3) being movable during focusing so that a distance between the first focus lens unit and the second focus lens unit changes (abstract, the second lens group and the third lens group are moved so that the distance between the first lens group and the second lens group is reduced, and the distance between the second lens group and the third lens group is increased),  and an image sensor (fig.1, IM) configured to receive light of an image formed by the optical system (para 114, lines 11-20, image sensor that converts the optical image formed by the imaging lens into an electric signal, in this order from the object (i.e., the subject) side. When the imaging lens having the above-described characteristic configuration is positioned so that an optical image of the subject is formed on the light receiving surface (that is, the imaging surface) of the imaging element), 
wherein the first lens unit (fig.1, Gr1) includes a single negative lens (fig.1, L11, para 128, line 5, a negative meniscus lens L11) disposed closest to the object (fig.1, L11, para 128, lines 4-5, the first lens group Gr1 consists of, in order from the object side, a negative meniscus lens L11), and wherein the following conditional expressions are satisfied:
−5.0<fp2/fn1<−0.1  (-0.6)
where fp2 is a focal length of the first focus lens unit (para 148, Data of Table 2, Ex1, f2 = 2.55), fn1 is a focal length of the second focus lens unit ((para 148, Data of Table 2, Ex1, f3 = -4.043),

But Yamada does not satisfied  −0.50<n1gt/fn1<−0.04 (-0.02 = 0.083/-4.043)wherein n1gt is a distance on an optical axis from a surface closest to the object of the second focus lens unit (fig.1, Gr3) to a surface closest to an image plane of the second focus lens unit (para 145, data of example 1, i19, di = 0.083).

However, in an analogous an optical system, Chen teaches an optical system (abstract, see annotated image below, fig.7, EX3, lens system, from the objective side: a first lens group, fig.7, 701,  that has positive or negative refractive power; a first focus lens group, fig.7, 702, that has positive refractive power; and a second focus lens group, fig.7, 703, that has negative refractive power) , and wherein the following conditional expressions are satisfied:
−5.0<fp2/fn1<−0.1 ( -1.37658 = 12.297/-8.933 ) 
−0.50<n1gt/fn1<−0.04 (-0.496 = (0.663+3.106+0.663)/-8.933  ))
where fp2 is a focal length of the first focus lens unit (para 102, data of table 12, fp2 = 12.297), fn1 is a focal length of the second focus lens unit (para 102, data of table 12, fn1 = -8.933), and n1gt is a distance on an optical axis from a surface closest to the object of the second focus lens unit to a surface closest to an image plane of the second focus lens unit (see annotated image below, fig.7, 703, L6 and L7,para 99, data of table 9, distance = 0.663+3.106+0.663).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Yamada with the specific conditional expressions as taught by Chen to reduce the position of the center of gravity of the lens system changed by moving the focus lens (para 3, lines 1-3). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (WO-2019098110, cited by applicant , US equivalent US 20200278518, all the line numbers listed below are line numbers in the US equivalent), in view of Chen et al. (WO-2018135000), cited by applicant, and further in view of Nagami et al. (US-20200166730)

               Regarding claim 7, Yamada and Chen discloses the invention as described in Claim 1 but is silent wherein the following conditional expressions is satisfied:
0.20<βfn1<6.00
where βfn1 is a lateral magnification of the second focus lens unit when focused on the object at infinity.

However, in an analogous an optical system, Nagami teaches an optical system (abstract, the imaging lens includes, as lens groups, only a positive first lens group, a positive second lens group, and a negative third lens group in order from the object side.), and 
wherein the following conditional expressions is satisfied:
0.20<βfn1<6.00  (1<β3<2.2 , para 75,line 15,  Conditional Expression 11)
where βfn1 is a lateral magnification of the second focus lens unit (Nagami, para 75, line 2, G3) when focused on the object at infinity (para 75, lines1-3, the lateral magnification of the third lens group G3 in the state where the object at infinity is in focus is β3).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Yamada in view of Chen with the specific conditional expressions as taught by Nagami for increasing the speed of focusing and shortening the overall length of the lens system(para 75, lines 7-9). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US-20200278518), cited by applicant ( WO-2019098110), in view of Chen et al. (WO-2018135000), cited by applicant, and further in view of Masugi (WO-2019220615)

Regarding claim 16, Yamada and Chen discloses the invention as described in Claim 1 but is silent wherein the second focus lens unit includes a positive lens disposed closest to the object in the second focus lens unit, and a negative lens adjacently disposed on the image side of the positive lens.

However, in an analogous an optical system, Masugi teaches an optical system (abstract, an optical system (LS) comprises a first lens group (G1) having positive refractive power, a second lens group (G2) having positive refractive power, and a third lens group (G3) having negative refractive power, which are arranged in order from the object), and further Masugi teaches wherein the second focus lens unit (abstract, image G3) includes a positive lens (abstract, image L31, para 8, line 1, positive lens L31 ) disposed closest to the object (abstract, image, L31 disposed closest to the object) in the second focus lens unit(abstract, image G3), and a negative lens (abstract, image L32, para 82, line 2, negative lens L32) adjacently disposed on the image side of the positive lens (abstract, image L32, disposed on the image side of the positive lens).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Yamada in view of Chen with the specific lens as taught by Masugi to correct various aberrations when the aperture is increased (para 2, lines 5-6)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-T 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872